Case 4:20-cv-00335-SHR Document 35-1 Filed 12/08/20 Page 1 of 5




                    EXHIBIT A
                Case 4:20-cv-00335-SHR Document 35-1 Filed 12/08/20 Page 2 of 5


  From:    Kate King kate@burnsbarton.com
Subject:   Re: Motion for Leave to File a Supplemental Declaration
   Date:   November 20, 2020 at 10:34 AM
     To:   Asaf Orr AOrr@nclrights.org
    Cc:    Logan Johnston ltjohnston@live.com, David T Barton david@burnsbarton.com, Ray, Brent bray@kslaw.com, Chinsky, Andrew
           achinsky@kslaw.com, Catherine McKee mckee@healthlaw.org, Abbi Coursolle coursolle@healthlaw.org, Chris Stoll
           CStoll@nclrights.org, Barr, Daniel (Perkins Coie) DBarr@perkinscoie.com, Howe, Janet M. (Perkins Coie)
           JHowe@perkinscoie.com


       Hi Asaf, Because plaintiffs have refused our reasonable requests, we will not consent to the
       filing of the supplemental declaration and will move to have it stricken. We will also let the
       Court know about our reasonable offer of a compromise that has been rejected.

       Kathryn Hackett King
       BurnsBarton PLC
       2201 E. Camelback Road
       Suite 360
       Phoenix, AZ 85016
       O 602.753.4510 |C 602.614.9819




       This email and its attachment(s) are confidential and may be privileged.
       This email was sent for the sole use of its intended recipient(s). If you
       received this email in error, please immediately notify the sender and delete
       this email from your system without copying, disclosing, or using it.

           On Nov 20, 2020, at 9:09 AM, Asaf Orr <AOrr@nclrights.org> wrote:

           Hi Kate,
           Thanks for your response. The only assurance I can provide is that we will produce records that
           are responsive to your request and will only withhold documents for which we have a good-
           faith basis for doing so.

           We intend to ﬁle the moBon for leave to ﬁle the supplemental declaraBon by 4p MT on Friday,
           November 20, 2020. We will indicate that we do not object your client ﬁling a response to the
           declaraBon. Please let us know by 3p MT on Friday, November 20, 2020, whether your client
           will consent to the ﬁling.
           Very truly yours,
           Asaf

           From: Kate King <kate@burnsbarton.com>
           Sent: Thursday, November 19, 2020 12:08 PM
           To: Asaf Orr <AOrr@nclrights.org>
           Cc: Logan Johnston <ltjohnston@live.com>; David T Barton <david@burnsbarton.com>; Ray,
           Brent <bray@kslaw.com>; Chinsky, Andrew <achinsky@kslaw.com>; Catherine McKee
           <mckee@healthlaw.org>; Abbi Coursolle <coursolle@healthlaw.org>; Chris Stoll
           <CStoll@nclrights.org>; Barr, Daniel (Perkins Coie) <DBarr@perkinscoie.com>; Howe, Janet M.
           (Perkins Coie) <JHowe@perkinscoie.com>
           Subject: Re: MoBon for Leave to File a Supplemental DeclaraBon
           Importance: High
     Case 4:20-cv-00335-SHR Document 35-1 Filed 12/08/20 Page 3 of 5

Importance: High

Hello Asaf,
We will send you a formal request for producBon and consent to the ﬁling of your supplemental
declaraBon but we need your assurance that 1) you will provide the records, not just objecBons; and 2)
you will produce the records at the same Bme you ﬁle your supplement so we can use them in our
response.
Kate

Kathryn Hackett King
BurnsBarton PLC
2201 E. Camelback Road
Suite 360
Phoenix, AZ 85016
O 602.753.4510 |C 602.614.9819

<image001.png>




This email and its attachment(s) are confidential and may be privileged.
This email was sent for the sole use of its intended recipient(s). If you
received this email in error, please immediately notify the sender and delete
this email from your system without copying, disclosing, or using it.



       On Nov 18, 2020, at 7:52 PM, Asaf Orr <AOrr@nclrights.org> wrote:

       Hi Kate,

       Thanks for your response. Our clients would not oppose the Defendant responding
       to the supplemental declaraBon by Dr. Cronyn. With regards to the medical
       records, we ask that you formally request those in a request for producBon. That
       will ensure a clean record of the discovery in this maber and allow all parBes to
       reserve their rights as they feel appropriate.

       In light of our response on those two condiBons, please let us know whether your
       client would consent to the ﬁling of our moBon.

       Very truly yours,
       Asaf


       From: Kate King <kate@burnsbarton.com>
       Sent: Tuesday, November 17, 2020 9:48 AM
       To: Asaf Orr <AOrr@nclrights.org>
       Cc: Logan Johnston <ltjohnston@live.com>; David T Barton
       <david@burnsbarton.com>; Ray, Brent <bray@kslaw.com>; Chinsky, Andrew
       <achinsky@kslaw.com>; Catherine McKee <mckee@healthlaw.org>; Abbi
       Coursolle <coursolle@healthlaw.org>; Chris Stoll <CStoll@nclrights.org>; Barr,
Case 4:20-cv-00335-SHR Document 35-1 Filed 12/08/20 Page 4 of 5

 Coursolle <coursolle@healthlaw.org>; Chris Stoll <CStoll@nclrights.org>; Barr,
 Daniel (Perkins Coie) <DBarr@perkinscoie.com>; Howe, Janet M. (Perkins Coie)
 <JHowe@perkinscoie.com>
 Subject: Re: MoBon for Leave to File a Supplemental DeclaraBon
 Importance: High

 Hello Asaf, We will not oppose the ﬁling of a supplemental declaraBon by Dr. Andrew
 Cronyn, on the condiBon that (1) defendant has the opportunity to respond to the
 supplemental declaraBon, and (2) we receive all of D.H.’s medical records that address
 this new development, along with all of the medical/healthcare records for D.H. and
 John Doe, which counsel for plainBﬀs agreed to provide to defendant during our Oct. 29
 phone call. Please let me know if you have any quesBons or wish to discuss this further
 over the telephone.
 Thank you,
 Kate

 Kathryn Hackett King
 BurnsBarton PLC
 2201 E. Camelback Road
 Suite 360
 Phoenix, AZ 85016
 O 602.753.4510 |C 602.614.9819

 <image001.png>




 This email and its attachment(s) are confidential and may be privileged.
 This email was sent for the sole use of its intended recipient(s). If you
 received this email in error, please immediately notify the sender and delete
 this email from your system without copying, disclosing, or using it.




        On Nov 16, 2020, at 9:17 PM, Asaf Orr <AOrr@nclrights.org> wrote:

        Hi Kate,
        There has been a signiﬁcant change in D.H.’s health since we ﬁled our
        reply brief on the moBon for preliminary injuncBon in October. We
        intend to seek leave to ﬁle a supplemental declaraBon from Dr.
        Andrew Cronyn discussing this change. I write to obtain your client’s
        posiBon on that moBon. Please let me know so that we can correctly
        represent that posiBon in our moBon.
        We hope this e-mail ﬁnds you well and look forward to hearing from
        you.
        Very truly yours,
        Asaf
Case 4:20-cv-00335-SHR Document 35-1 Filed 12/08/20 Page 5 of 5


      Asaf Orr, Esq. | Senior Staff Attorney & Transgender Youth Project
      Director
      (Pronouns: He, him)
      National Center for Lesbian Rights | www.NCLRights.org
      870 Market Street, Suite 370, San Francisco, CA 94102
      415.365.1326 office | 415.392.8442 fax
      AOrr@NCLRights.org

      Facebook | Twitter | Instagram | YouTube

      Feminist Founded, Advocates for All
